 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 48 
280 
Willis Roof Consulting, Inc. 
and United Union of 
Roofers, Waterproofers
, and Allied Workers, 
Local 162, AFLŒCIO.  
Case 28ŒCAŒ20852 
June 17, 2010 
SUPPLEMENTAL DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER 
AND BECKER On June 9, 2009, Administrative Law Judge Burton 
Litvak issued the attached 
supplemental decision.  The 
Respondent, General Counsel, and Charging Party filed 

exceptions and supporting briefs, and the General Coun-
sel and Respondent filed answering briefs. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings,
1 and conclusions and 
to adopt the recommended Order.
2   ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 

orders that the Respondent, Willis Roof Consulting, Inc., 
                                                 1 At the hearing, the judge properly rejected the Respondent™s at-
tempt to relitigate the unfair labor pr
actice case finding that the parties 
had reached a collective-bargaining 
agreement for the time period of 
November 1, 2005, through December 31, 2006.  Issues decided in an 
unfair labor practice proceeding may not be relitigated in the compli-
ance phase.  See 
Arctic Framing
, 313 NLRB 798, 799 (1994); 
Gold State Acoustics
, 310 NLRB 557 (1993).  Furthermore, a finding in the 
present case that there was no colle
ctive-bargaining agreement would 
modify the court™s order to comply wi
th that agreement.  The Board has 
no jurisdiction to modify a court-enforced order.  See, e.g., 
Conver-gence Communications
, 342 NLRB 918, 919 (2004); 
Scepter Ingot 
Castings, 341 NLRB 997 (2004), enfd. 448 F.3d 388 (D.C. Cir. 2006). 
We reject the Respondent™s argument that it lacked notice of the un-
fair labor practice pro
ceeding and therefore is not bound by the Board™s 
January 31, 2007 Decision and Order or the court™s enforcement of that 
Order.  At the hearing, the Res
pondent admitted receiving the com-
plaint in the unfair labor practice 
case.  In addition, the Respondent 
contends that it posted a remedial notice beginning in February 2007, 
so the Respondent must also have 
received notice of the Board™s deci-
sion, and could have moved for rec
onsideration or petitioned the court 
for review.
   
2 The Charging Party argues in its exceptions and supporting brief 
that interest on the unlawfully withhe
ld payments to the benefit funds 
should be compounded quarterly.  Having duly considered the matter, 
we are not prepared at this time to deviate from our current practice of 

assessing simple interest. See, e.g., 
Cardi Corp., 353 NLRB 966 fn. 2 
(2009); 
Rogers Corp., 344 NLRB 504 (2005).  We observe, however, 
that the amount of interest, if any,
 should be determined in accordance 
with Merryweather Optical Co.
, 240 NLRB 1213, 1216 fn. 7 (1979), 
not Isis Plumbing
, 138 NLRB 716 (1962), enf. denied on other grounds 
322 F.2d 913 (9th Cir. 1963), as stated by the judge. 
 Las Vegas, Nevada, its officers, agents, successors, and 
assigns, shall take the action set forth in the Order. 
 Joel C. Schochet, Esq., 
for the General Counsel. 
Charles J. Lybarger, Esq., 
of Las Vegas, Nevada, and
 Charles 
H. Odgers, Esq. (Odgers and Associates), 
of Las Vegas, 
Nevada, on behalf of the Respondent. 
David A. Rosenfeld, Esq. (Weinberg, Roger & Rosenfeld), 
of 
Alameda, California, on behalf of the Charging Party. 
SUPPLEMENTAL DECISION 
STATEMENT OF THE CASE 
BURTON LITVACK, Administrative Law Judge. The above-
captioned matter1 was scheduled for hearing and tried before 
me on February 18, 2009, in Las 
Vegas, Nevada.  This is a 
backpay proceeding based upon a prior decision and order of 
the Board in 349 NLRB No. 24 (not reported in Board vol-
umes), issued on January 21, 2007.  On October 25, 2007, the 
United States Court of Appeals 
for the Ninth Judicial Circuit 
entered its judgment, enforcing, in full, the provisions of the 
Board™s Decision and Order.  In this case, in which, solely on 
the basis of the underlying complaint, the Board granted the 
General Counsel™s motion 
for a default judgment,
2 the former 
found that, on October 4, 1999, 
Respondent, an employer en-
gaged in business in the buildi
ng and construction industry, and 
the Charging Party entered into a collective-bargaining agree-
ment, whereby Respondent recognized the Charging Party as 
the exclusive bargaining represen
tative of its journeymen and 
apprentice or trainee roofers, tile and dry-in crewmembers and 
crew leaders, tile forklift opera
tors, cleanup workers, and load-
ers employed by it in the Las Vegas, Nevada metropolitan area; 
that, since October 4, 1999, embodi
ed in successive collective-
bargaining agreements, the most recent of which was effective 
for the period of November 1, 2005, through December 31, 
2006, Respondent has continued to recognize the Charging 
Party as the exclusive bargaining representative of the employ-
ees without regard to whether the majority status of the Charg-
ing Party has ever been esta
blished under the provisions of 
Section 9(a) of the Act; and that, for the period from November 
1, 2005, through December 31, 2006, based on Section 9(a) of 
the Act, the Charging Party was the limited exclusive collec-
tive-bargaining representative of the above bargaining unit 
                                                 1 This matter was originally set for trial with Case 28ŒCAŒ21931, a 
case involving a complaint, issued by
 the Regional Director for Region 
28 of the National Labor Relations 
Board (the Board), alleging that 
Willis Roof Consulting, Inc. (R
espondent), committed unfair labor 
practices, within the meaning of Se
c. 8(a)(1) and (5) of the National 
Labor Relations Act (the Act).  Ho
wever, during the hearing, the coun-
sel for United Union of Roofers, 
Waterproofers and Allied Workers, 
Local 162, AFLŒCIO (the Charging Party), was granted permission to 

withdraw the underlying unfair labor
 practice charge in Case 28ŒCAŒ
21931 and counsel of the General C
ounsel was permitted to withdraw 
the complaint in that matter.  Subs
equently, the Regional Director for 
Region 28 issued an order, severi
ng the latter matter from the instant 
hearing involving Case 28ŒCAŒ20852. 
2 The Respondent failed to file an answer to the complaint and failed 
to file a response to the Board™s or
der to show because why the General 
Counsel™s motion for a default j
udgment should not be granted. 
 WILLIS ROOF CONSULTING
 281
employees.
3  The Board further found that, on or about Decem-
ber 29, 2005, Respondent and th
e Charging Party reached a 
complete agreement on the terms and conditions of employ-
ment for the former™s bargaining unit employees to be incorpo-
rated in the parties™ most recent collective-bargaining agree-
ment; that, since December 29, 2005, Respondent has failed to 
continue in effect all the terms and conditions of the parties™ 
above-described agreement by, among other things, failing to 
make health and welfare and pe
nsion benefit contributions on 
behalf of employees in the bargaining unit;
4 that Respondent 
engaged in the above acts and 
conduct without the Charging 
Party™s consent; and that, on 
January 31, 2006, Respondent 
withdrew its recognition of the 
Union as the limited exclusive 
collective-bargaining representati
ve of its bargaining unit em-
ployees.  On the basis of its findings, the Board concluded that 
ﬁby withdrawing recognition from
 the [Charging Party] on or 
about January 31, 2006 and by failing to continue in effect all 
the terms and conditions of the November 1, 2005 through 
December 31, 2006 collective-bargaining agreement with the 
[Charging Party] by, among othe
r things, failing to make, 
health and welfare and pension 
benefit contributions on behalf 
of unit employees . . . ,ﬂ Respondent engaged in acts and con-
duct violative of Section 8(a)(1) and (5) of the Act. 
As to the remedy for Respondent™s unfair labor practices, the 
Board declared that it would, in part, order Respondent to con-
tinue in effect all the terms a
nd conditions of its November 1, 
2005, through December 31, 2006 collective-bargaining agree-
ment with the Charging Party and ﬁ. . . to make all the required 
benefits contributions that have not been made since December 
29, 2005, including any additi
onal amounts due the benefit 
funds in accordance with 
Merryweather Optical Co.
, 240 
NLRB 1213, 1216 fn. 7 (1979).ﬂ
5  Thereafter, in its Order, the 
Board required Respondent to ﬁ. . . comply with the terms and 
conditions of the November 1, 2005 through December 31, 
2006 collective-bargaining agr
eement with the [Charging 
Party] 
and any automatic renewal or extension thereof
.ﬂ (Em-
phasis added.)  Also, the Boar
d ordered Respondent to ﬁmake 
all the required health and welf
are and pension benefit contri-butions on behalf of the employees in the unit that have not 
been made since December 29, 2005, with interest, in the man-
ner set forth in the remedy section of this decision.ﬂ 
                                                 3 The Board found that the relati
onship between Respondent and the 
Charging Party was entered into pursuant to the provisions of Sec. 8(f) 
of the Act and, therefore, the latte
r was the limited 9(a) representative 
of Respondent™s bargaining unit em
ployees for the period covered by 
the most recent collective-bargaining agreement.  
A.S.B.Cloture, Ltd.
, 313 NLRB 1012 (1994). 
4 The Board found that these are 
mandatory subjects for the purpose 
of collective bargaining. 
5 In the cited decision, the Boar
d announced that it would leave to 
the compliance stage of a proceeding ﬁ. . . the question of whether 
Respondent must pay any additional 
amounts into the benefit funds in 
order to satisfy our ™make-whole™ remedy.  In 
ABS Heating & Cooling
, 352 NLRB No. 50, slip. op. at 3 (2008) (not reported in Board vol-
umes), the Board noted that these additional payments to fringe benefits 

funds may include any liquidated 
damages and other amounts due as 
required under the applicable collective-bargaining agreement. 
The Backpay Issues and Findings 
The General Counsel™s amended compliance specification, 
which was issued by the Regional Director for Region 28 on 
January 29, 2009, seeks an or
der, requiring Respondent to 
make payments to the health and welfare and pension benefits 
funds, on behalf of each of its bargaining unit employees for 
the period December 29, 2005, through December 31, 2008, on 
the basis of the terms of the November 1, 2005, through De-
cember 31, 2006 collective-bargaining agreement and ﬁ. . . the 
automatic extension provisions of the Agreement and in the 
absence of an appropriate notif
ication of termination as pro-
vided in the Agreement.ﬂ  In this regard, the amended compli-
ance specification alleges that, pursuant to the November 1, 
2005, through December 31, 2006 collective-bargaining 
agreement ﬁas automatically ex
tended,ﬂ Respondent™s contribu-
tion rate to the health and welfare fund was $2.75 per hour per 
employee for each actual hour worked not to exceed 140 hours 
per month and its contribution rate
 to the pension fund was $.50 
per hour per employee for each actual hour worked.  With re-
gard to these contribution rates, while denying the existence of 
any collective-bargaining agreement, Respondent admitted that, 
if such an agreement exists, the cited contribution rates are 
accurate.  During the hearing, the parties stipulated that the 
hours of work for each of Respondent™s bargaining unit em-
ployees during calendar years 2006, 2007, and 2008, as set 
forth in Respondent™s answer to the amended compliance speci-
fication, are the numbers which 
I should consider in assessing 
Respondent™s backpay liability here
in.  Finally, counsel for the 
General Counsel and counsel fo
r the Charging Party contend 
that, pursuant to the November 1, 2005, through December 31, 
2006 collective-bargaining agreement ﬁas automatically ex-
tended,ﬂ Respondent should be he
ld liable for liquidated dam-
ages of 10 percent and interest of 12 percent for any unpaid 
contributions to the health and 
welfare and pension trust funds. 
As set forth above, the underlying decision of the Board was 
a ruling on a motion, filed by the General Counsel, for a default 

judgment against Respondent, and the Board™s findings with 
regard to the existence of a November 1, 2005, through De-
cember 31, 2006 collective-barg
aining agreement, between 
Respondent and the Charging Part
y, were based upon the alle-
gations of the General Counsel™s complaint.  As far as I can 
ascertain, while the Board found that a collective-bargaining 
agreement, effective for the above time period, existed, the 
document, embodying this agre
ement, upon which counsel for 
the General Counsel and counsel for the Charging Party rely for 
the contribution rates to the two benefit funds, the language 
providing for liquidated damage
s and interest amounts on any 
delinquent contributions, and the language providing for auto-
matic renewal on a year-to-year basis absent notice, by either 
party, of termination, modifi
cation, or amendment of the 
agreement, was not a part of the record before the Board.  Par-
ticularly with regard to Responde
nt™s liability for its failure to 
make contractually required be
nefit funds contributions for 
bargaining unit employees for the years 2007 and 2008, Board 
law is clear that ﬁan 8(f) agreem
ent, like a 9(a) agreement is 
binding and enforceable during its term;ﬂ however, ﬁwhen an 
employer executes an 8(f) contract
 that binds it to renewals and 
to successive contracts, the employer is statutorily obligated to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 282 
honor those renewals and successi
ve contracts, unless and until 
it properly exercises its right to terminate at the end of a con-
tract term.  
McKenzie Engineering Co.,
 333 NLRB 905, 907 
(2001).  Accordingly, the exact provision
s of the parties™ November 
1, 2005, through December 31, 2006 collective-bargaining 
agreement are crucial herein, 
and counsel for the General 
Counsel and counsel for the Charging Party point to Charging 
Party™s Exhibit 1 as the document, setting forth the  agreement.
6  Contrary to both counsel, the r
ecord does not permit, and I am 
unable to make, such a finding.  Thus, counsel for the Charging 
Party offered the exhibit through the compliance officer for 
Region 28, Miguel Rodriguez.
7  Identifying the document as 
one given to him by counsel fo
r the General Counsel, who said 
it was the applicable collective-bargaining agreement,
8 the 
witness testified that he requested the exhibit ﬁ. . . because I 
was trying to calculate back-pay for this case.ﬂ  During cross-
examination, asked if he had ever seen a document or a series 
of documents containing an 
agreement between Respondent 
and the Charging Party, dated December 29, 2005, Rodriguez 
said, ﬁ[N]o.ﬂ  Further, he denied being aware of any other col-
lective-bargaining agreement dated November 1, 2005.  The 
only other witness was Gabriel Pere
a, an International represen-
tative for the United Roofers, Waterproofers, and Allied Work-
ers International Union, who is 
assigned to the State of Nevada 
and, in particular, Las Vegas, and counsel for the General 
Counsel asserts that Perea ﬁident
ifiedﬂ Charging Party™s Exhibit 
1 as the Agreement that was negotiated by the parties.  Con-
trary to counsel, the record contains no such definitive state-
ment by the witness.  Rather, the following colloquy is the por-
tion of the record to which counsel refers: 
 Q. B
Y MR. LYBARGER: Did you receive any communi-
cations from Mr. Willis after December 29th of 2005? 
A.  I don™t recall, but I don™t believe so. 
Q. I believe you signed an affidavit . . . indicating that 
Mr. Willis had told you that he wouldn™t ﬁsign the fucking 
agreement.ﬂ  Do you recall that? 
A. Yes, I do. 
                                                 6 According to counsel for the General Counsel, the exhibit ﬁ. . . is 
the agreement referred to in the comp
laint that the Board . . . held con-
stitutes the agreement between the pa
rties,ﬂ and, according to counsel 
for the Charging Party, the exhibit 
ﬁ. . . is the agreement reached be-
tween the parties.ﬂ 
While counsel for Respondent disp
ute that a November 1, 2005, 
through December 31, 2006 collective-bargaining agreement exists, the 

Board found that Respondent and the Union have such an agreement 
and, as I stated at the hearing, the Board™s underlying decision on this 
point is final. 
7 I received the document after noting that Rodriguez identified the 
document as that which he used as
 the basis for computing the amount 
of backpay allegedl
y owed by Respondent. 
8 The document is 23 pages. in le
ngth, bears the title, ﬁCollective 
Bargaining Agreement Between Willis
 Roofing and C
onsulting, Inc. 
and United Union of Roofers, Wate
rproofers and Allied Workers Local 
#162,ﬂ contains no signature under Em
ployer and the signature of an 
unidentified individual under the name
 of the Charging Party.  The 
effective date of the purported agreement is November 1, 2005, and the 

document contains numerous word cross outs and insertions. 
Q. And do you recall at about what timeframe that 
was? 
A. It was . . . in January. 
JUDGE 
LITVACK: Of what year? 
THE WITNESS: 2006, I think. 
JUDGE 
LITVACK:  He was referring to an extension of 
the Collective Bargaining Agreement that would have ex-
pired on December 31, 2005? 
THE WITNESS: No.  He was talking about this docu-
ment right here. 
JUDGE 
LITVACK: And when was that due to expire? . . . 
THE WITNESS: December 31, 2006. . . . 
JUDGE LITVACK: So, he was referring to Charging 
Party™s Exhibit No. 1 that he
 wasn™t going to enter into? 
THE WITNESS:  Yes.  While the meaning of Perea™s testimony is problematic, he 
clearly did not specifically iden
tify Charging Party™s Exhibit 1 
as being the memorialized vers
ion of the November 1, 2005, 
through December 31, 2006 collective-bargaining agreement 
between Respondent and the Charging Party, which, according 
to the Board, was the parties™ most recent collective-bargaining 
agreement.  Obviously, I do not know whether or not Perea 
would have been able to identify Charging Party™s Exhibit 1 as 
the said agreement, but what is 
certain is that neither counsel 
for the General Counsel nor counsel for the Charging Party 
posed this question to the witness.  Moreover, while Perea de-
nied that, subsequent to Dece
mber 30, 2005, he has received 
any notice from Respondent either that it wished to terminate 
the collective-bargaining agreement between itself and the 
Charging Party or that it did not wish to have ﬁa collective-
bargaining agreementﬂ roll over into another year, besides ad-
mitting that Respondent™s secret
ary-treasurer, Joseph Willis, 
told him he would not execut
e Charging Party™s Exhibit 1, 
Perea also admitted receiving a January 15, 2006 letter from 
Willis in which the latter informed Perea that he would not 
execute another collective-bargaining agreement with the Un-
ion unless the latter became the bargaining representative of the 
employees of, at least, two other 
residential roofing contractors.  
Based upon the foregoing, I reiterate that I am unable to 
make a finding that Charging Party™s Exhibit 1 embodies the 
November 1, 2005, through December 31, 2006, collective-
bargaining agreement, between the parties, to which the Board 
referred.  Thus, the compliance officer for Region 28 had no 
direct knowledge that the exhibit was the collective-bargaining 
agreement and only identified the document as that which he 
utilized to ascertain the trust fund contribution rates.  Further, 
Gabriel Perea never specified that Charging Party™s Exhibit 1 

embodied the parties™ November 1, 2005, through December 
31, 2006 collective-bargaining agreement, as found by the 
Board, and, at most, testified 
that Respondent informed him of 
its intent not to execute the document.
9  As the Board found 
                                                 9 Respondent™s refusal to execute Charging Party™s Exhibit 1 was not 
alleged nor found as an unfair labor
 practice in the underlying decision 
of the Board.  Neither counsel for the General Counsel nor counsel for 

the Charging Party argue that Respondent™s failure and refusal to exe-
cute the document constitutes an admission that it embodied the parties™ 
most recent collective-bargaining ag
reement, and I make no such find-
 WILLIS ROOF CONSULTING
 283
that a November 1, 2005, through December 31, 2006, between 
Respondent and the Charging Party existed, with the agreement 
reached on or about December 29, 2005, and given counsel for 
Respondent™s admission in its answer to the amended compli-
ance specification, I find that th
e contractual contribution rates 
are as set forth in the amended compliance specificationŠ
pursuant to the collective-barg
aining agreement, Respondent™s 
contribution to the health and welfare fund is $2.75 per hour 
per employee for each actual hour worked not to exceed 140 
hours per month, and Respondent™s
 contribution to the pension 
fund is 50 cents per hour per employee for each actual hour 
worked.  However, in the above 
circumstances, absent a prrop-
erly authenticated document embodying the terms of this most 
recent agreement, I am unable to, and, therefore, do not, find 
that the parties™ November 1, 2005, through December 31 col-
lective-bargaining agreement co
ntained liquidated damages or 
interest penalty provisions or any automatic renewal or exten-
sion language.  Accordingly, I shall recommend to the Board 
that Respondent be ordered to make whole the contractual 
health and welfare and pension be
nefits funds for all delinquent 
contributions for bargaining uni
t employees only for the time 
period December 30, 2005, through December 31, 2006, with 
interest.
10 On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
11 ORDER The Respondent, Willis Roof 
Consulting, Inc., Las Vegas, 
Nevada, its officers, agents, successors, and assigns, shall make 
payments to the contractual health and welfare and pension 
benefits funds for each ba
rgaining unit employee in the 
amounts described below with interest: 
                                                                               ing.  In my view, Respondent may have had myriad lawful reasons for 
refusing to execute the document, including that the document did 
not correctly embody the parties™ complete agreement. 
10 Interest should be calculated in accord with 
Isis Pluming & Heat-
ing Co., 138 NLRB 716 (1962).  Counsel for the Charging Party re-
quests that interest owed by Re
spondent be compounded rather than 
computed on a simple interest, 
per anum basis.  It is the prerogative of 
the Board to change its approach to
 interest payments; accordingly, I 
shall reject counsel™s request.   
11 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 

waived for all purposes. 
   
Health and 
Name  Welfare Amount Pension Amount 
 -----,   Francisco $  264.00 $   48.00 

Acevez, C. Alejandro   2145.00     408.00 
Aguilar, Salomon   4391.75    877.00 
Aguilar, Juan Jose   3751.00    734.00 
Aguilar-A, Raul G.  3,938.00    793.00 
Aguilar-E, Salvador  4,620.00  1,689.38 
Aguilera-R, Gerardo  4,510.00    936.00 
Aguinada-E, Marcelino  4,413.75    889.00 
Aguirre, Juan A.  4,325.75    865.00 
Alamilla, Jose M.  4,463.25    893.00 

Alcides-C, Franklin  4,155.25    814.50 
Alcides-Canales, Oscar     594.00    108.00 
Aldana, Hector A.  3,355.00    625.00 
Aldana, Mauro O.  4,460.50    893.50 
Alejandre, Luis M.  3,630.00    684.00 
Alejandre, Jorge A.  4,532.00    888.00 
Alfaro-A, Jayme  1,067.00    206.50 
Alpiar-M, Raul      869.00    176.00 
Alvarado-C, Aurelio  4,617.25 1,488.63 
Alvares, Manuel M.  4,620.00 1,682.25 
Alvarez, Miguel  3,278.00    644.00 
Alverez, Saidel        88.00      16.00 
Alveres-M, Ramiro  3,999.88    807.25 
Amaya, Jose-A   4,411.00    880.00 
Angel, Ricardo   4,510.00    912.00 
Angeles-M, Antonio     132.00      24.00 
Anibal-Castillo, Luis  4,336.75    856.50 
Aparicio, Roberto  4,389.00    854.50 
Arellanes, Cristobal       66.00      12.00 
Arellano, Rafael  1,500.13    286.75 
Arevalo, Fredys A.  4,204.75    819.50 
Argeta, Jose I.   4,215.75    829.50 
Arguello, Juan   4,149.75    832.00 
Arizaga, German  4,174.50    820.50 
Arizaga-Pin, Ismael  4,592.50 1,265.25 
Arroyo, Moises   3,304.13    684.75 
Avalos, Juan I.   2,299.00    514.50 
Avalos, Ricardo  4,620.00 1,129.63 
Avalos-C, Juan David  3,976.50    743.50 
Avelar-R, Alvaro  1,947.00    404.00 
Avila, Miguel   4,202.00    885.00 
Ayala, Roberto C.  4,424.75    877.00 
Azpeitia-L,Santiago  4,573.25    939.00 
Azpeitia-L, Felipe  4,540.25    909.00 
Azpeitia-Lo,Ariel  4,540.25    909.00 

Azpeitia-R, Marco A.  4,215.75    810.50 
Bacca, Gustova A.  4,367.00    866.00 
Badillo, Erasmo C.  1,507.00    300.00 
Bahena, Gabriel  2,871.00    575.00 
Bahena-E, Catalino  2,530.00    511.00 
Bahena-G, Daniel  4,213.00    820.00 
Barahina, William  4,339.50    823.50 
Barahona, Jose A.  4,507.25    935.50 
Barahona, Israel  3,258.75    621.50 
Barahona, Israel A.  4,125.00    776.00 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 284 
Barajas, Sergio     814.00   152.00 
Barajas, Ignacio       88.00      16.00 
Barcenas, Rodrigo  2,480.50    469.50 
Barcenas, Elias   4,515.50 1,283.00 
Barcenas, Antonio  3,965.50    779.50 
Barcenas, David  4,353.25    820.00 
Barcenas, Jose A.  4,235.00 1,223.50 
Barcenas-R, Sixto  4,353.25    820.00 
Barragan, Andres  1,823.25    356.50 
Barragan-M, Arturo  1,199.00    232.50 
Barragan-V, Raul  4,147.00    822.00 
Barrera, Victorino  1,916.75    388.00 
Barrera, Sandro C.  4,620.00 1,692.00 
Barrios-C, Ivan   4,499.00    876.00 
Barron, Franciso O.  3,385.25    652.00 
Bautista-P, Saulo  4,411.00    912.00 
Bellozo-M, Juan E.  1,914.00    380.00 
Benavides, Francisco A.  4,364.25    855.00 
Benavides, Santos  3,825.25    850.50 
Benavides, Victor M.  4,119.50    787.00 
Benavides, Walter F.  4,562.25    943.50 
Benavides, Oscar P.     827.75    159.50 
Bernal, Ramon E.  4,576.00    956.00 
Bueno-G, Ignacio  3,206.50    641.00 
Camarillo, Ernesto  2,849.00    571.00 
Campos, Lorenzo  3,910.50    780.13 
Campos, Erik A.  4,562.25    943.50 
Campos-C, Jose N.  3,137.75    630.00 
Campos-C, Rosalio  4,435.75    886.00 
Cano, Jamie   2,321.00    452.00 
Cantor-R, Jose      308.00      56.00 
Carmona, Santiago  4,353.25    886.00 
Carpio, Juan   4,202.00    868.00 
Castillo, Fernando  3,465.00    888.63 
Castillo, Juan M.  2,112.00    412.00 
Castillo, Armando  3,943.50    825.00 

Castillo, Roselio A.  4,521.00    904.00 
Castillo, Nelson A.  4,444.00    890.50 
Castillo-D, Inacio  1,962.13    688.00 
Castillo-O, Jose  2,095.50    392.50 
Castillo-S, Edgar     396.00      72.00 
Cazares-L, Saul  4,620.00 1,560.88 
Centeno, Jose A.  3,894.00    788.50 
Ceron, Martiniano  1,894.75    380.00 
Ceron-G, Rufino  2,631.75    554.50 
Cervantes, Antonio C.  4,620.00 1,527.88 
Chavarria-M, Margarito  4,254.25    902.50 
Chavez, Joel   4,446.75    897.00 
Chavez, David E.  1,080.75    202.00 
Chavez, Jose R.  4,532.00    915.00 
Chavez-E, Jose   1,696.75    328.50 
Chicas, Jose S.   3,693.25    698.50 
Cisneros, Jesus   4,089.25    944.88 
Colin-C, Alberto  4,092.00    780.00 
Colin-C, Julio   4,092.00    780.00 
Colin-C, Tomas  4,400.00    872.00 
Colin-C, Gregorio  4,455.00    876.00 
Contreras, Victor  3,938.00    798.00 
Contreras, Hector       22.00        4.00 
Corea, Cruz   3,146.00    637.00 
Cornejo-M, Nelson E.  4,499.00    908.50 
Coronel, Victor   2,167.00    420.00 
Coronel, Diego   1,331.00    248.00 
Correa, Ernesto   4,246.00    820.00 
Cortes, Martin      242.00      44.00 
Cortez, Jose A.   4,026.00    809.50 
Cortez, Juan R.   4,312.00    897.00 
Cortez-C, Wilmer A.  4,160.75    804.00 
Coto, Carlos   3,176.25    602.50 
Cruz, Jose F.   2,202.75    428.50 
Cruz, Jaime De Jesus  4,230.88    935.25 
Cruz, Maurico   4,185.50    828.50 
Cruz, Jose R.      264.00      48.00 
Cruz, Miguel A. 42,130.00    820.00 
Cruz, Jose N.   4,230.88    935.25 
Cruz, Carlos   4,367.00    866.00 
Cruz, Jose Rene  4,174.50    820.50 
Cruz-Mendoza, Juan     880.00    160.00 
Cruz-Falcon, Octavio  2,455.75    474.50 
Cruz-Lopez, Luis A.  1,595.00    304.00 
Cruz-Yanez, Angel  3,206.50    641.00 
Daniel, Jorge M.  3,069.00    664.50 
Daniel-M, Salvador  4,017.75    821.50 
De La Cruz, Oscar F.  4,392.44 1,475.50 
Delgado, Felipe  4,215.75    803.00 
Dias Sanchez, Juan C.  3,674.00    747.00 
Diaz, Salvador D.     115.50      21.00 
Diaz, Carlos D.   3,737.25    780.50 
Diaz-M, Luis   3,951.75    803.00 
Diaz-Mendez, Martin  4,235.00 1,563.38 
Diaz-O, Daniel   2,505.25    460.00 
Dominguez, Juan J.  4,515.50    926.50 
Dominguez, Gustavo S.  4,334.00 1,026.00 
Dominguez, Manuel  

    D.J.   4,562.25    935.50 
Dominguez, Jose  3,737.25    739.50 
Doniz, Eric   3,693.25    715.50 
Eaparza, M. Antonio  2,893.00    596.00 
Elvir, Wilmer A.   4,468.75    902.50 
Escobar, Santos  4,413.75    889.00 
Escobar-P, Marvin A.  3,957.25    763.50 
Esparza, Jose   3,806.69    772.25 
Esparza, Humberto  4,565.00    913.50 
Esparza, Gabriel  1,677.50    319.00 

Esparza, Aurelio  4,620.00 1,448.00 
Espinoza-J, Jose  4,147.00    808.50 
Esqueda, Isabel   4,521.00    904.00 
Eusebio, Abner E.     979.00    178.00 
Eusebio, Francisco  4,620.00 1,714.25 
Eusebio-Me, Jaime     121.00      22.00 
Falcon, Antonio  3,610.00    698.50 
Falcon-Cerc, Benjamin  3,476.00    724.00 
Falcon-Cruz, Miguel  4,537.50 1,163.13 
Falcon-Cruz, Almaquio  1,157.75    210.50 
Fernandez, Jose A.  2,917.75    573.50 
Fernandez, Jose  4,103.00    807.00 
 WILLIS ROOF CONSULTING
 285
Fernandez, Manuel 4,460.50    870.50 
Fernandez-V, Elmer  3,008.50    583.00 
Ferrufino, Isidro O.  4,193.75    822.50 
Figueroa, Salvador  4,620.00 1,490.50 
Figueroa-So, Miguel  4,620.00 1,711.38 
Flores, Raul   4,213.00    792.50 
Flores, Rodolfo   2,007.50    381.00 
Flores, Juan M.      907.50    169.00 
Flores, Josue   4,565.00    954.00 
Flores, Rolis   3,979.25    771.50 
Frias, Rodrigo G.  4,620.00 1,125.38 
Frias, Antonio N.  4,510.00    936.00 
Gaitan, Jose E.      891.00    162.00 
Gaitan, Vidal A.  3,979.25    771.50 
Galindo-P, Ricardo  4,620.00 1,578.38 
Galindo-P, Gilberto  4,397.25 1,365.88 
Gaona-B, Celestino  3,377.00    668.00 
Garay, Adan   3,740.00    768.00 
Garcia, Jesus   4,543.00    910.00 
Garcia, Juan C.      990.00     192.00 
Garcia, Juan   2,563.00    484.00 
Garcia, Esteban   1,894.75    384.00 
Garcia, Constantino  2,563.00    484.00 
Garcia, Victor H.  4,315.44    813.13 
Garcia, Crescencio  4.094.75    825.00 
Garcia, Jorge   4,094.75    825.00 
Garcia, Efrain   4,543.00    906.00 
Garcia, Saul   4,353.25    820.00 
Garcia, Salvador  3,088.25    666.25 
Garcia, Jesus   4,565.00    900.00 
Garcia, Enrique   4,312.00    868.00 
Garcia, Luis M.  4,202.00    828.00 
Garcia-A, Adrian I.  4,122.25    777.50 
Garcia-B, Jesus H.  4,620.00 1,630.63 
Garcia-B, Salvador A.  4,257.00    862.50 
Garcia-D, Luis M.  3,220.25    644.50 

Garcia-F, Horatio  4,471.50 1,205.50 
Garcia-G, Adan  2,563.00    484.00 
Garcia-G, Renan  4,312.00    868.00 
Garcia-G, Jaime  3,036.00    612.00 
Garcia-H, Jorge     462.00      84.00 
Garcia-M, Juan J.  4,515.50 1,283.00 
Garduno-G, Jesus  4,400.00    875.00 
Garduno-R, Ascencion  4,400.00    875.00 
Gasca, Cecilio   4,620.00    954.00 
Gasca, Rene   3,344.00    670.00 
Gomes, Fernando  4,587.00    976.00 
Gomez, Miguel   4,620.00 1,548.88 
Gomez-F, Jesus  4,608.31 1,149.38 
Gomez-F, Ismael  4,620.00 1,609.63 
Gomez-Z, Alejandro  2,354.00    466.00 
Gonzaga, Isidoro  2,442.00    455.50 
Gonzaga-H, Adan  3,877.50    723.50 
Gonzalez, Humberto  3,877.50    723.50 
Gonzalez, Luis   4,620.00 1,628.88 
Gonzalez, Fernando  4,532.00    928.00 
Gonzalez, Rogelio  4,518.25    916.00 
Gonzalez-S, Julio  4,446.75    897.00 
Gonzalez, Jose A.  3,729.00    800.00 
Granados, Osman  4,466.00    977.00 
Guerrero, Teodoro  3,470.50    674.50 
Guerrero, Manuel  4,125.00    776.00 
Guevara, Juan M.  2,365.00    452.00 
Guevara, Victor M.  4,306.50    852.50 
Guevara-R, Jose D.  4,136.00    809.00 
Guiterrez, Jose   1,177.00    228.00 
Guzman, Alejandro  4,620.00 1,581.63 
Guzman, Miguel A.  4,444.00    920.50 
Guzman, Jose A.  4,444.00    920.00 
Guzman, Manuel  4,290.69    852.13 
Guzman-R, Ronaldo P.  4,532.00    912.00 
Heredia, Jaime   4,191.00    846.50 
Hernandez, Juan C.  3,503.00    713.00 
Hernandez, Armando  1,633.50    336.50 
Hernandez, Alfredo  3,173.50    621.00 
Hernandez, Carlos  4,202.00    818.00 
Hernandez, Octavio  4,331.25 1,071.50 
Hernandez, Joaquin  3,333.00    668.00 
Hernandez, Felipe  4,444.00    920.00 
Hernandez, Juan  1,707.75    335.00 
Hernandez, Alejandro  4,587.00    921.00 
Hernandez, Ismael  4,515.50    888.50 
Hernandez, Ruben S.  4,620.00 1,465.25 
Hernandez, Jorge A.  4,592.50    916.50 
Hernandez, Ismael  4,279.00    823.00 
Hernandez, Heriberto  4,207.50    808.00 
Hernandez-I, Gerardo  4,279.00    823.00 
Hernandez-I, Simon  1,925.00    402.00 
Hernandez-I, Horacio  1,925.00    402.00 
Hernandez-I, Tomas  2,871.00    600.00 
Hernandez-I, Isidro  3,399.00    696.00 
Hernandez-I, Jose O.     847.00    154.50 
Hernandez-I, Gregoio  4,400.00    875.00 
Hernandez-I, Ismael  4,400.00    875.00 

Hernandez-I, Francisco  4,400.00    875.00 
Hernandez-I, Jesus  3,366.00    655.00 
Herrera, Joel   4,499.00    913.50 
Herrera, Leonardo  4,427.50    903.00 
Huerta, Ricardo  4,290.00    828.00 
Huerta-S, Francisco     484.00      88.00 
Huerta-S, Vidal  4,215.75    845.00 
Ingles, Wilfredo  4,543.00    916.00 
Isabel-G, Jose      506.00    111.50 
Janres, Salvador  3,401.75    656.50 

Janres-Z, Pedro A.  4,072.75    800.50 
Jimenes, J Jesus E.  4,147.00    808.50 
Jimenez, Carlos  3,951.75    776.00 
Jimenez, Nestor  4,301.00    873.00 
Jimenez-M, Jimmy  2,469.50    481.50 
Jimenez-M, Juan  2,817.38    688.75 
Jimenez-S, Everado  4,042.50    826.00 
Jimenez-S, Eduardo  4,246.00    853.00 
Leon, Sergio   4,235.00 1,466.75 
Leon, Jose G.   4,603.50    951.00 
Leyva-R, Ivan        22.00        4.00 
Leyva-R, Ronny       22.00        4.00 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 286 
Lomely, Juan M.     605.00     113.50 
Lopez, Jonathan 44,770.00     878.00 
Lopez, Ramon       28.25     533.50 
Lopez-C, Marco A.    429.00     823.00 
Lopez-F, Luis     242.00     476.00 
Lopez-L, Inocenio  3,916.00     740.00 
Lopez-U, Leiber A.  4,314.75     852.50 
Lopez, Manuel   4,477.00     884.00 
Lozano, Frederico A.  4,573.25     939.00 
Luna-T, Luis A.  3,927.00     730.50 
Luna-T, Alan   4,147.00     826.00 
Machado, Manuel O.  4,444.00     865.50 
Machado-R, Juan  4,059.00     828.00 
Macias-E, Emmanuel  3,971.00     823.00 
Madigal, Pedro   2,975.50     593.00 
Madigal, Jose L.  4,444.00     896.00 
Madrigal, Jose M.A.  4,417.88     863.75 
Magana-O, Luis  4,195.81  1,352.25 
Maldonado, Jose A.  4,488.00     884.00 
Manzo, Salvador     484.00       88.00 
Manzo-D, Ricardo  3,990.25     818.00 
Manzo-M, Luis A.  4,006.75     749.00 
Marin-P, Miguel  3,197.00     604.00 
Marquez, Gerado  2,090.00     428.00 
Martines, Manuel  3,170.75     600.50 
Martinez, Rufino  3,745.50     784.00 
Martinez, Ramon  4,331.25  1,077.75 
Martinez, Pedro O.     264.00       48.00 
Martinez, Mario  4,411.00     918.00 
Martinez, Benito  4,620.00  1,798.75 
Martinez, Amador S.  4,620.00  1,580.00 
Martinez-C, Elmer  3,693.25     698.50 
Martinez-M, Pascual  4,378.00     909.00 
Martinez-M, Florentino  4,400.00     913.00 
Martinez-M, Julian  4,400.00     913.00 
Martinez-M, Macario  4,279.00     881.00 

Martinez-R, Jose  3,775.75     735.50 
Martinez-V, Arturo  4,221.25  1,057.75 
Maya, Afredo   3,465.00  1,028.88 
Medina-V, Harvy D.  1,881.00     356.00 
Medina-V, Luis A.  4,147.00     816.00 
Mejia, Jose A.   3,390.75     622.50 
Mejia, Oscar M.  4,620.00  1,655.38 
Mejia, Francisco A.  4,056.25     747.50 
Mejia, Juan P.   4,056.25     747.50 
Mejia-C, Oscar M.  4,389.00     864.00 
Mejia-S, Fidel   3,872.00     740.00 
Melendez-L, Eleazar  4,089.25     802.50 
Membrano, Oscar N.  4,532.00     919.00 
Membrano-G, Francisco  2,684.00     550.00 
Mendez, Carlos E.  2,541.00     470.50 
Mendez, Hugo   3,465.00  1,013.38 
Mendez-C, Afredo  3,968.25     958.00 
Mendez-C, Romiro     528.00       96.00 
Mendez-C, Saul     255.75       46.50 
Mendez-S, Marco A.     385.00       72.00 
Mendoza, Francisco  4,620.00     954.00 
Modesto, Ornaldo  1,886.50     343.00 
Molina, Edwin   3,168.00     645.00 
Molina-C, Jose A.  3,995.75     764.00 
Montiel-A, Juan  4,191.00     841.50 
Montiel-H, Guillermo  2,981.00     595.00 
Montiel-H, Carlos  4,191.00     841.50 
Montiel-S, Juan C.  4,136.00     800.00 
Montoy, Leonardo  4,046.63     815.25 
Montoya, Gaudencio V.  3,256.00     622.00 
Montoya-F, Ynai  1,430.00     270.75 
Montoya-F, Pablo  4,001.25     758.25 
Montoya-P, Roberto  3,456.75     712.50 
Montufar-F, Marco  4,479.75     905.00 
Mora, Antonio   3,194.13     650.75 
Morales, Hector  1,476.75     282.50 
Morales, Gonzalo  1,966.25     357.50 
Morales, Alberto  4,518.25     916.00 
Morales-M, Redin     907.50     169.00 
Moreno, Kevin   3,220.25     644.50 
Moreno-G, Luis  2,917.75     573.50 
Mota, Raul M.   4,422.00     880.00 
Mota, Mario M.  4,422.00     880.00 
Moya-R, Salvador  2,013.00     376.00 
Munoz, Joel   2,307.25     465.50 
Munoz, Alejandro  2,838.00     524.00 
Munoz-M, Moises  2,299.00     460.00 
Munoz-N, Mauricio  1,045.00     196.00 
Munoz-N, Arnulfo  2,838.00     524.00 
Natividad-C, Jose  4,510.00     888.00 
Navarrette, Audencio J.  3,880.94     729.13 
Navarro-C, Ricardo  3,929.75     748.50 
Navarro-L, Rogellio  2,013.00     402.50 
Navarro-L, Humberto  3,918.75     734.00 
Navarro-O, Miguel  4,402.75     889.00 
Niko, Rob      902.00     170.00 
Ocampo, Andres  4,215.75     803.00 
Ocampos-A, Rodolfo  1,424.50     269.75 

Ochoa, Francisco  4,620.00  1,496.13 
Ochoa-L, Santos  3,539.25     687.50 
Oguin, Adrian   4,145.63     846.75 
Oliva-M, Luis   2,310.00     639.53 
Orellana, Juan C.  4,554.00     921.00 
Orellana-F, Carlos A.  4,400.00     844.00 
Orellana-H, Esteban  4,204.75     819.50 
Orellana-V, Jose  3,817.00     734.50 
Ortega, Allen   4,248.75     853.50 
Ortega, Agustin  4,290.00     848.00 

Pacheco, Javier   2,310.00     714.50 
Palomo, Saul A.  4,204.75     839.50 
Parga, Miguel A.  4,136.00     844.00 
Pedraza-A, Enrique  2,057.69     723.13 
Pedraza-A, Juan J.  4,602.13  1,484.13 
Pena, Joaquin   3,951.75     755.25 
Pena, Jesus O.   4,413.75     889.00 
Pena-Q, Narciso  4,045.25     769.75 
Peres-B, Angel   4,620.00  1,569.50 
Perez, Hector   4,103.00     800.50 
Perez, Faustino V.  4,455.00     870.00 
Perez Jr., Raul   2,310.00     679.38 
 WILLIS ROOF CONSULTING
 287
Perez V, Benito  4,493.50     875.50 
Perez-B, Esdras  3,965.50     748.00 
Perez-O, Emanuel  3,682.25     725.50 
Pineda, Lucas   4,312.00     852.00 
Pinedo, Ezequiel  4,562.25     924.00 
Poblano, Eduardo  2,090.00     428.00 
Poblano, Manuel  2,497.00     508.00 
Poblano, Roberto  2,893.00     596.00 
Ponce-F, Fernando  3,465.00  1,118.50 
Prado-G, Erick   3,660.25     721.50 
Prudencio, Denis A.  4,444.00     885.50 
Quazada-N, Inocencio  4,290.00     858.50 
Quintanilla, Omar D.  1,586.75     302.50 
Quintero, Frederico  4,191.00     836.00 
Ramirez, Crispin  3,960.00     812.00 
Ramirez, Carlos J.  1,493.25     284.50 
Ramirez, Rolando  4,408.25     899.50 
Ramirez, Margarito R.  4,477.00     904.50 
Ramirez, Pedro   4,364.25     852.50 
Ramirez, Arturo  3,594.25     704.50 
Ramos, Jose   4,422.00     880.00 
Renderos, Jose A.  4,367.00     851.50 
Renderos, Nelson D.  4,204.75     819.50 
Renderos, Jose M.  4,548.50     894.00 
Renderos, Jorge A.  3,008.50     583.00 
Reyes, Ignacio   4,455.00     928.00 
Reyes, Alberto      682.00     124.00 
Reyes, Javier      176.00       32.00 
Reyes, Rudis D.  4,039.75     776.50 
Reyes, Hector   4,620.00  1,582.50 
Reyes-G, Gilberto  4,081.00     832.00 
Reyes-S, Mario   3,718.00     788.00 
Rincon, Alejandro  4,334.00  1,026.50 
Rivas, Jose E.   4,411.00     876.00 
Rivas, Ernesto   4,441.25     859.00 
Rivera, Jose M.   4,537.50     906.50 

Rivera, Mario   4,290.00     894.00 
Rivera. Pedro G.  4,554.00     917.00 
Rivera, Jorge      673.75     122.50 
Rizo, Noe   4,620.00  1,458.50 
Rodriguez, Oscar  1,683.00     331.00 
Rodriguez, Juan C.  2,997.50     650.00 
Rodriguez, Hugo     714.31     187.75 
Rodriguez, Omar  3,553.00     667.50 
Rodriguez, A. Alfredo  3,077.25     664.50 
Rodriguez-C, Jesus  2,752.75     564.00 
Romero, Gabriel  4,466.00     889.50 
Romero, Jose      737.00     148.00 
Romero, Enrique     704.00     128.00 
Romero-V, Cesar       22.00        4.00 
Rosa, Angel De Je  4,072.75     800.50 
Rosales, Esteban  4,334.00  1,026.00 
Rosas-B, Rodolfo     660.00     120.00 
Ruiz, Moises   3,916.00     778.00 
Ruiz, Alejandro  1,094.50     202.50 
Ruiz, Salvador   4,411.00     918.00 
Ruiz, Ricardo   3,951.75     745.50 
RuizŒR, Felix   3,951.75     745.50 
Ruiz-E, Juan C.     121.00       22.00 
Ruiz-L, Juan M.  4,290.00     848.00 
Ruiz-R, Eliseo   3,698.75     715.50 
Ruiz-R, Filadelfo  6,847.25     740.50 
Ruiz-S, Erasmo  3,828.00     723.00 
Salgado, Nelson  3,476.00     696.00 
Salmeron-Q, Tomas  3,333.00     644.00 
Salvado-P, Efren  3,861.00     800.00 
Salvador, Mario  4,411.00     912.00 
Samora, Frederico  4,312.00     832.00 
Sanchez, Rodrigo  2,079.00     385.50 
Sanchez, Jose        88.00       16.00 
Sanchez, Tomas     199.38       36.25 
Sanchez, Jesus E.  3,883.00     748.00 
Sanchez-A, Jose     811.25     155.00 
SanJuan, Jaime   2,519.00     520.50 
Santiago, Hector  2,543.75     486.50 
Santiago-A, Ramon  4,620.00  1,718.63 
Serafin, Pablo      588.50     107.00 
Serpa, Elmer A.  4,323.00     884.00 
Serpas, Sergio   4,593.88     920.75 
Serpas, Jose I.   4,213.00     864.00 
Serpas, Jose R.   4,323.00     884.00 
Serrano, Alejandro-E  4,290.00     820.00 
Silvas, Joel A.   1,834.25     636.25 
Solorio, Ismael   3,465.00  1,123.38 
Soria, Juan   4,620.00  1,636.75 
Soria, Carlos   4,620.00  1,587.50 
Sorto, Eugenio   3,575.00     715.63 
Sosa, Joel P.   4,540.25     920.00 
Soto, Guadalupe  4,169.00     842.00 
Suarez, Hugo      121.00       22.00 
Tapia-C, Elpidio  4,620.00  1,779.00 
Torres-U, Reinaldo  1,771.00     336.00 
Urias Vargas, Jose  4,103.00     822.50 
Uribe, Fernando  2,590.50     511.00 

Valencia, Raul T.  4,620.00  1,561.38 
Vargas, Lorenzo U.  1,155.00     234.50 
Vargas-G, Jose   4,158.00     830.00 
Vargas-G, Luis   4,213.00     852.00 
Vasquez-C, Jose L.  1,892.00     374.00 
Vega-V, Edgar        88.00       16.00 
Vega-M, Ricardo  2,685.38     839.13 
Vela-N, Bernardo  4,620.00  1,530.75 
Velasquez, Lucio  3,168.00     618.50 
Velasquez-Z, Jose D.  3,902.25     757.38 

Velasquez, Bernardo  4,532.00     884.50 
Valez, Jose   3,063.50     566.50 
Valez-C, Jose L.  3,542.00     691.50 
Valez-F, Juan C.  3,972.38     756.13 
Viera, Franklin   4,350.50     865.00 
Villanueva, Noe     594.00     108.00 
Villanueva, Eliceo  4,061.75     787.50 
Villanueva, Juan  4,620.00  1,176.75 
Villanueva, Faustino  3,863.75     712.00 
Villanueva-E, Jesus  1,738.00     339.00 
Villanueva-S, Javier     594.00     108.00 
Villegas-S, Pablo  4,246.00     811.00 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 288 
Vivator, Arnoldo     330.00       60.00 
Viveros, Ismael     770.00     140.00 
Yanez, David   4,235.00     818.00 
Yanez-A, Daniel  4,554.00     908.00 
Zambrano, Jaime  3,630.00     684.00 
Zambrano-L, Paulo  4,603.50     951.00 
Zamudio-N, Lazaro     286.00       52.00 
Zaragoza-H, Agustin H.  4,576.00     937.50 
Zaragoza-P, Salvador  3,982.00     792.00 
Zaragoza-H, Luis M.  3,707.00     731.00 
Zavala, Isidro   1,386.00     260.00 
Zelaya, Ramon   4,248.75     798.00 
Zelaya, Pablo   4,427.50     867.00 
Zelaya-M, Juan V.  4,405.50     863.00 
Zumiga-M, Juan I. $  957.00 $  188.50 
 FUND  TOTAL
  Health and Welfare $1,832,074.06 plus interest 
 Pension  $395,570.50 plus interest 
       